OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21425 Pioneer Series Trust I (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: February 28, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Select Mid Cap Growth Fund Schedule of Investments 2/28/2013 Shares Value COMMON STOCKS - 97.8% Energy - 9.1% Oil & Gas Drilling - 0.2% Nabors Industries, Ltd. * $ Oil & Gas Equipment & Services - 3.0% Basic Energy Services, Inc. * $ Cameron International Corp. * Dresser-Rand Group, Inc. * FMC Technologies, Inc. * Oil States International, Inc. * $ Oil & Gas Exploration & Production - 5.0% Bonanza Creek Energy, Inc. * $ Cabot Oil & Gas Corp. Cobalt International Energy, Inc. * Concho Resources, Inc. * PDC Energy, Inc. * Pioneer Natural Resources Co. Range Resources Corp. Trilogy Energy Corp. $ Oil & Gas Storage & Transportation - 0.9% SemGroup Corp. * $ Total Energy $ Materials - 6.6% Commodity Chemicals - 0.3% Westlake Chemical Corp. $ Diversified Chemicals - 0.5% Eastman Chemical Co. $ Fertilizers & Agricultural Chemicals - 0.1% The Scotts Miracle-Gro Co. $ Industrial Gases - 0.5% Airgas, Inc. $ Specialty Chemicals - 2.5% Ecolab, Inc. $ Flotek Industries, Inc. * Valspar Corp. WR Grace & Co. * $ Construction Materials - 1.4% Eagle Materials, Inc. $ Vulcan Materials Co. $ Metal & Glass Containers - 0.3% Ball Corp. $ Paper Packaging - 0.7% Rock Tenn Co. $ Steel - 0.3% Steel Dynamics, Inc. $ Total Materials $ Capital Goods - 6.6% Building Products - 1.0% Armstrong World Industries, Inc. $ Fortune Brands Home & Security, Inc. * Masco Corp. $ Construction & Engineering - 0.5% KBR, Inc. $ Electrical Components & Equipment - 0.7% Acuity Brands, Inc. $ Eaton Corp Plc $ Construction & Farm Machinery & Heavy Trucks - 1.8% Joy Global, Inc. $ The Manitowoc Co., Inc. $ Industrial Machinery - 2.3% Chart Industries, Inc. * $ Ingersoll-Rand Plc Lincoln Electric Holdings, Inc. $ Trading Companies & Distributors - 0.3% WW Grainger, Inc. $ Total Capital Goods $ Commercial Services & Supplies - 4.1% Diversified Support Services - 1.8% United Rentals, Inc. * $ Research & Consulting Services - 2.3% CoStar Group, Inc. * $ Nielsen Holdings NV * $ Total Commercial Services & Supplies $ Transportation - 3.0% Airlines - 2.4% Alaska Air Group, Inc. * $ Copa Holdings SA Delta Air Lines, Inc. * US Airways Group, Inc. * $ Railroads - 0.6% Kansas City Southern $ Total Transportation $ Automobiles & Components - 2.2% Auto Parts & Equipment - 1.4% Lear Corp. $ Motorcycle Manufacturers - 0.8% Harley-Davidson, Inc. $ Total Automobiles & Components $ Consumer Durables & Apparel - 2.2% Homebuilding - 0.2% Lennar Corp. $ Apparel, Accessories & Luxury Goods - 2.0% Lululemon Athletica, Inc. * $ Michael Kors Holdings, Ltd. * True Religion Apparel, Inc. $ Total Consumer Durables & Apparel $ Consumer Services - 2.4% Hotels, Resorts & Cruise Lines - 1.0% Wyndham Worldwide Corp. $ Restaurants - 1.4% Buffalo Wild Wings, Inc. * $ Chipotle Mexican Grill, Inc. * $ Total Consumer Services $ Media - 3.3% Broadcasting - 0.6% Discovery Communications, Inc. * $ Cable & Satellite - 0.6% Liberty Global, Inc. * $ Movies & Entertainment - 2.1% Cinemark Holdings, Inc. $ Imax Corp. * $ Total Media $ Retailing - 10.9% Distributors - 1.9% LKQ Corp. * $ Internet Retail - 1.0% HomeAway, Inc. * $ General Merchandise Stores - 1.1% Dollar General Corp. * $ Dollar Tree, Inc. * $ Apparel Retail - 3.3% Francesca's Holdings Corp. * $ Ross Stores, Inc. TJX Companies, Inc. Urban Outfitters, Inc. * $ Home Improvement Retail - 1.2% Lowe's Companies, Inc. $ Specialty Stores - 1.4% Five Below, Inc. * $ Tractor Supply Co. * Ulta Salon Cosmetics & Fragrance, Inc. $ Automotive Retail - 1.0% CarMax, Inc. * $ Total Retailing $ Food & Staples Retailing - 1.7% Food Retail - 1.7% The Fresh Market, Inc. * $ Whole Foods Market, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 3.6% Soft Drinks - 1.0% Fomento Economico Mexicano SAB de CV (A.D.R.) $ Agricultural Products - 0.6% Ingredion, Inc. $ Packaged Foods & Meats - 2.0% Green Mountain Coffee Roasters, Inc. * $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 5.0% Health Care Equipment - 2.1% Hologic, Inc. * $ Insulet Corp. * Masimo Corp. $ Health Care Supplies - 1.0% Align Technology, Inc. * $ Health Care Services - 1.2% Catamaran Corp. * $ DaVita HealthCare Partners, Inc. * $ Health Care Facilities - 0.7% Brookdale Senior Living, Inc. * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 9.2% Biotechnology - 3.8% Alexion Pharmaceuticals, Inc. * $ Alkermes Plc * BioMarin Pharmaceutical, Inc. * Cubist Pharmaceuticals, Inc. * NPS Pharmaceuticals, Inc. * Onyx Pharmaceuticals, Inc. * Regeneron Pharmaceuticals, Inc. * Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 4.4% Actavis, Inc. * $ Akorn, Inc. * Jazz Pharmaceuticals Plc * Salix Pharmaceuticals, Ltd. * ViroPharma, Inc. * $ Life Sciences Tools & Services - 1.0% Agilent Technologies, Inc. $ Illumina, Inc. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Diversified Financials - 3.2% Consumer Finance - 0.8% Discover Financial Services $ Asset Management & Custody Banks - 1.6% Blackstone Group LP $ Walter Investment Management Corp. * $ Investment Banking & Brokerage - 0.8% Evercore Partners, Inc. $ Total Diversified Financials $ Insurance - 0.7% Property & Casualty Insurance - 0.7% Fidelity National Financial, Inc. $ Total Insurance $ Real Estate - 2.1% Residential REIT - 0.9% American Campus Communities, Inc. $ Real Estate Services - 1.2% Jones Lang LaSalle, Inc. $ Total Real Estate $ Software & Services - 14.6% Internet Software & Services - 5.1% Akamai Technologies, Inc. * $ eBay, Inc. * ExactTarget, Inc. * Google, Inc. * LinkedIn Corp. * Rackspace Hosting, Inc. * $ IT Consulting & Other Services - 0.5% Gartner, Inc. * $ Data Processing & Outsourced Services - 3.8% Alliance Data Systems Corp. * $ Genpact, Ltd. Mastercard, Inc. WEX, Inc. * $ Application Software - 5.2% ANSYS, Inc. * $ Autodesk, Inc. * Citrix Systems, Inc. * Nuance Communications, Inc. * QLIK Technologies, Inc. * Salesforce.com, Inc. * SS&C Technologies Holdings, Inc. * Tangoe, Inc. * $ Total Software & Services $ Technology Hardware & Equipment - 2.1% Communications Equipment - 1.2% Aruba Networks, Inc. * $ F5 Networks, Inc. * Palo Alto Networks, Inc. * $ Computer Storage & Peripherals - 0.9% SanDisk Corp. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 4.3% Semiconductors - 4.3% Analog Devices, Inc. $ Avago Technologies, Ltd. Broadcom Corp. Maxim Integrated Products, Inc. Skyworks Solutions, Inc. * Xilinx, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 0.7% Alternative Carriers - 0.7% tw telecom, Inc. * $ Total Telecommunication Services $ Utilities - 0.2% Gas Utilities - 0.2% National Fuel Gas Co. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $359,892,512) $ Principal Amount ($) TEMPORARY CASH INVESTMENTS - 2.1% Repurchase Agreement - 2.1% Deutsche Bank AG, 0.18%, dated 2/28/13, repurchase price of $10,005,000 plus accrued interest on 3/1/13 collateralized by the following: $1,586,647 U.S. Treasury Bond, 2.75-9.25%, 2/15/16-11/15/42 $7,083,366 U.S. Treasury Note, 0.25-4.875%, 3/15/13-11/15/22 $1,543,646 U.S. Treasury Strip, 0.00%, 3/7/13-2/6/14 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $10,005,000) $ TOTAL INVESTMENT IN SECURITIES - 99.9% $ (Cost $369,897,512) (a) OTHER ASSETS & LIABILITIES - 0.1% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. REIT Real Estate Investment Trust (a) At February 28, 2013, the net unrealized gain on investments based on cost for federal income tax purposes of $373,307,201 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) See Notes to Financial Statements - Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) See Notes to Financial Statements - Note 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) are categorized as Level 3. See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of February 28, 2013, in valuing the Fund's investments: The following is a summary of the inputs used as of February 28, 2013, in valuing the Fund's investments: Level 1 Level2 Level3 Total Common Stocks $ $
